DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Restriction
Regarding the amendment filed 07/12/2022: Claims 1-20 are pending. 
Applicant's election with traverse of the restriction in the reply filed on 07/12/2022 is acknowledged.  Applicant’s arguments have been fully considered and are persuasive.  Therefore, the restriction has been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “sensing elements 204 of sensor die 200” as described in the specification in Paragraph [0021]. Specifically, Fig. 2A shows a hatched area that is unmarked on the sensor 200 that appears to correspond with sensing elements 204.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al (US 2013/0009659 A1, heretofore referred to as Liu).

Regarding claim 1, Liu teaches a sensor die (Liu; Fig 1, Element 121), comprising: a set of sensing elements (Liu; Fig 1, Elements 112-115); and a test structure (Liu; Fig 2; Element 200 and Par 0035; Liu teaches a probe card is connected to the wafer containing the sensor elements) associated with determining a magnetic sensitivity of the set of sensing elements (Liu; Par 0037 and 0038; Liu teaches that the probe card tests the sensitivity of the magnetic sensor elements), the test structure including: at least one first test sensing element (Liu; Fig 1, Element 112) sensitive in a first direction in a plane defined by a surface of the sensor die (Liu; Par 0025; Liu teaches “the sense elements 112, 114 have a first easy axis magnetization direction), at least one second test sensing element (Liu; Fig 1, Element 114) sensitive in the first direction in the plane defined by the surface of the sensor die (Liu; Par 0025; Liu teaches “the sense elements 112, 114 have a first easy axis magnetization direction), and a wire on chip (WoC) (Liu; Fig 2, Elements 203-206 and Par 0035; Liu teaches the coils are copper wire attached to the PCB, i.e. a wire on a chip) associated with applying a magnetic field to the at least one first test sensing element and to the at least one second test sensing element (Liu; Fig 4 and Par 0038; Liu teaches applying a magnetic field), wherein the at least one first test sensing element, the at least one second test sensing element, and the WoC are arranged such that when current flows through the WoC: a component of the magnetic field in the first direction is applied to the at least one first test sensing element (Liu; Fig 7, Element 702), and a component of the magnetic field in a second direction that is perpendicular to the first direction is applied to the at least one second test sensing element (Liu; Fig 7, Element 706 and Par 0042; Liu teaches applying two magnetic fields to the test sensing elements and that they are orthogonal to either other).

Regarding claim 2, Liu teaches the sensor die of claim 1, wherein the at least one first test sensing element includes a first pair of test sensing elements and the at least one second test sensing elements includes a second pair of test sensing elements (Liu; Fig 1, Elements 113 and 115 and Par 0025).

Regarding claim 3, Liu teaches the sensor die of claim 2, wherein the first pair of test sensing elements and the second pair of test sensing elements are connected in a bridge configuration (Liu; Fig 1 and Par 0025; Liu teaches a Wheatstone bridge is used).

Regarding claim 4, Liu teaches the sensor die of claim 1, wherein the WoC includes: a first section arranged along a direction that is perpendicular to the first direction in the plane defined by the surface of the sensor die (Liu; Fig 2, the direction along the length of Elements 203 and 204), wherein the at least one first test sensing element is arranged over the first section of the WoC (Liu; Par 0037; Liu teaches the probe is over the magnetic sensors), and a second section arranged along a direction that is parallel to the first direction in the plane defined by the surface of the sensor die (Liu; Fig 2, the direction along the length of Elements 205 and 206), wherein the at least one second test sensing element is arranged over the second section of the WoC (Liu; Par 0037; Liu teaches the probe is over the magnetic sensors).

Regarding claim 6, Liu teaches the sensor die of claim 1, wherein the set of sensing elements, the at least one first test sensing element, and the at least one second test sensing element are magnetoresistive sensing elements (Liu; Par 0003; Liu teaches GMR and AMR sensors may be used).

Regarding claim 7, Liu teaches the sensor die of claim 1, wherein an output voltage of the test structure, associated with determining the magnetic sensitivity of the set of sensing elements, is to be injected into a signal path of the sensor die (Liu; Par 0037; Liu teaches that the output voltage from the probe is applied to the input nodes, see Fig 1, Elements 161 and 162).

Regarding claim 8, Liu teaches the sensor die of claim 1, wherein the test structure further comprises a WoC pad (Liu; Fig 1, Element 161) and a ground pad (Liu; Fig 1, Element 163) associated with conducting a current through the WoC in association with applying the magnetic field (Liu; Par 0037; Liu teaches that the current is conducted through the probe input and output connections).

Regarding claim 9, Liu teaches the sensor die of claim 1, wherein the WoC is arranged for use as a ground connection or a power connection by a circuit of the sensor die (Liu; Par 0037; Liu teaches that the current is conducted through the probe input and output connections).

Regarding claim 10, Liu teaches the sensor die of claim 1, wherein an XMR stack of the at least one first test sensing element and the at least one second test sensing element is a replica of an XMR stack of the set of sensing elements (Liu; Par 0003 and Par 0025; Liu teaches GMR and AMR sensors may be used and that the sensing elements are substantially constructed in the same manner).

Regarding claim 11, Liu teaches the sensor die of claim 1, wherein the set of sensing elements is arranged in a bridge configuration (Liu; Fig 1 and Par 0025; Liu teaches a Wheatstone bridge is used).

Regarding claim 12, Liu teaches the sensor die of claim 1, wherein an in-plane projection of the at least one first test sensing element and an in-plane projection of the at least one second test sensing element have smaller areas than an in-plane projection of a sensing element of the set of sensing elements (Liu; Fig 1 and Par 0025; Liu teaches the sensing elements are orthogonal, having less area in the width direction when overlaid).

Regarding claim 13, Liu teaches a device (Liu; Fig 1, Element 121 and Par 0021), comprising: one or more sensing elements (Liu; Fig 1, Elements 112-115); and a test structure (Liu; Fig 2; Element 200 and Par 0035; Liu teaches a probe card is connected to the wafer containing the sensor elements) associated with determining a magnetic sensitivity of the one or more sensing elements (Liu; Par 0037 and 0038; Liu teaches that the probe card tests the sensitivity of the magnetic sensor elements), the test structure including: a first set of test sensing elements (Liu; Fig 1, Element 112) sensitive in a direction in a plane defined by a sensor die (Liu; Fig 1, Element 121 and Par 0025; Liu teaches “the sense elements 112, 114 have a first easy axis magnetization direction), a second set of test sensing elements (Liu; Fig 1, Element 114) sensitive in the direction in the plane defined by the sensor die (Liu; Par 0025; Liu teaches “the sense elements 112, 114 have a first easy axis magnetization direction”), and a conductive element (Liu; Fig 2, Elements 203-206 and Par 0035; Liu teaches the coils are copper wire attached to the PCB, i.e. a wire on a chip) associated with applying a magnetic field to the first set of test sensing elements and to the second set of test sensing elements (Liu; Fig 4 and Par 0038; Liu teaches applying a magnetic field), wherein the first set of test sensing elements, the second set of test sensing elements, and the conductive element are arranged such that, when current flows through the conductive element, a component of the magnetic field in the first direction is applied to the first set of test sensing elements (Liu; Fig 7, Element 702), and a component of the magnetic field in a second direction is applied to the second set of test sensing elements, wherein the second direction is perpendicular to the first direction (Liu; Fig 7, Element 706 and Par 0042; Liu teaches applying two magnetic fields to the test sensing elements and that they are orthogonal to either other), and wherein the conductive element includes a first section arranged along a direction that is perpendicular to the first direction (Liu; Fig 2, the direction along the length of Elements 203 and 204), and a second section arranged along a direction that is parallel to the first direction (Liu; Fig 2, the direction along the length of Elements 205 and 206), wherein the first set of test sensing elements is arranged over the first section (Liu; Par 0037; Liu teaches the probe is over the magnetic sensors), and wherein the second set of test sensing elements is arranged over the second section (Liu; Par 0037; Liu teaches the probe is over the magnetic sensors).

Regarding claim 14, Liu teaches the device of claim 13, wherein the one or more sensing elements, the first set of test sensing elements, and the second set of test sensing elements are magnetoresistive sensing elements (Liu; Par 0003; Liu teaches GMR and AMR sensors may be used).

Regarding claim 15, Liu teaches the device of claim 13, wherein an output voltage of the test structure, associated with determining the magnetic sensitivity of the one or more sensing elements, is to be injected into a signal path of the device (Liu; Par 0037; Liu teaches that the output voltage from the probe is applied to the input nodes, see Fig 1, Elements 161 and 162).

Regarding claim 16, Liu teaches the device of claim 13, wherein the conductive element is arranged for use as a ground connection or a power connection by a circuit of the device (Liu; Par 0037; Liu teaches that the current is conducted through the probe input and output connections).

Regarding claim 17, Liu teaches a method (Liu; Fig 7 and Par 0021), comprising: providing a current to a conductive element (Liu; Fig 2, Elements 203-206 and Par 0035; Liu teaches the coils are copper wire attached to the PCB, i.e. a wire on a chip) of a test structure (Liu; Fig 2; Element 200 and Par 0035; Liu teaches a probe card is connected to the wafer containing the sensor elements) to cause a magnetic field to be applied to a plurality of test sensing elements (Liu; Fig 1, Element 112) of the test structure (Liu; Fig 4 and Par 0038; Liu teaches applying a magnetic field); measuring a magnetic sensitivity of a set of test sensing elements of the plurality of test sensing elements after providing the current to the conductive element (Liu; Par 0037 and Par 0038; Liu teaches sensing elements sensitivity is tested by the probe card based on the measured output from nodes 163 and 164); and determining a magnetic sensitivity of a set of sensing elements based at least in part on the magnetic sensitivity of the set of test sensing elements (Liu; Par 0037 and 0038; Liu teaches that the probe card tests the sensitivity of the magnetic sensor elements), wherein the test structure and the set of sensing elements are on a same sensor die (Liu; Fig 1, Elements 161-164 and Par 0037; Liu teaches the probe connection is on the same sensor substrate).

Regarding claim 18, Liu teaches the method of claim 17, further comprising: injecting a test current to a supply pin of the test structure (Liu; Fig 1, Elements 161, 162 and Par 0037; Liu teaches that the output voltage from the probe is applied to the input nodes); applying a homogeneous magnetic field to the test structure after injecting the test current to the supply pin (Liu; Fig 4 and Par 0038; Liu teaches applying a magnetic field); measuring a supply voltage of the test structure after applying the homogeneous magnetic field to the test structure (Liu; Par 0037; Liu teaches measuring the applied voltage across the sensor elements); and determining a magnetic sensitivity of the test structure based at least in part on the measured supply voltage (Liu; Par 0037 and Par 0038; Liu teaches sensing elements sensitivity is tested by the probe card based on the measured output from nodes 163 and 164).

Regarding claim 20, Liu teaches the method of claim 17, further comprising: adapting a sensing signal, provided by the set of sensing elements, based at least in part on the magnetic sensitivity of the set of sensing elements (Liu; Par 0032; Liu teaches an offset is used based on the results of testing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Koyama (2009/0212770 A1, heretofore referred to as Koyama).
Regarding claim 5, Liu teaches the sensor die of claim 1.  Liu further teaches wherein the WoC is in an arrangement comprising a first section and a second section, wherein the at least one first test sensing element is arranged over the first section of the WoC and, wherein the at least one second test sensing element is arranged over the second section of the WoC.
Liu does not specifically teach the arrangement is L-shaped.
		Koyama teaches wherein the arrangement is L-shaped (Koyama; Par 0057; Koyama teaches that an L-shaped magnetic guide may be used to adjust sensitivity based on the size of the longitudinal bar portion).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Liu with the L-shaped arrangement of Liu in order to adjust sensitivity based on the size of the longitudinal bar portion (Liu; Par 0057).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 19, the specific limitations of  “… further comprising: measuring a resistance of the set of test sensing elements; measuring a resistance of the set of sensing elements; determining that the resistance of the set of test sensing elements matches the resistance of the set of sensing elements; and verifying that the magnetic sensitivity of the set of test sensing elements represents the magnetic sensitivity of the set of sensing elements based at least in part on determining that the resistance of the set of test sensing elements matches the resistance of the set of sensing elements.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Holm et al teaches a magnetic field sensor with self-test.
-Jiang et al teaches a magnetic sensor with self calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867